Citation Nr: 0524946	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-11 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to September 16, 1997, 
for the assignment of a 10 percent rating for the residuals 
of shell fragment wounds of the right hand with traumatic 
arthritis of the right thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from September 1950 to August 1952.  His awards 
and decorations included the Combat Infantryman Badge and the 
Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Department of Veterans 
Affairs (VA), Seattle, Washington, Regional Office (RO).  In 
an April 1998 rating decision, the RO granted a 10 percent 
disability rating for the veteran's service-connected 
residuals of shell fragment wounds to the right hand, 
effective from September 16, 1997.  In a March 2001 rating 
decision, the RO re-evaluated this issue and determined that 
it had properly assigned a 10 percent rating for the shrapnel 
wounds to the right hand, effective from September 16, 1997.  
The veteran subsequently perfected an appeal as to the 
effective date assigned for that award.  

In July 2003, the veteran testified at a hearing at the RO 
before the undersigned, who has been designated to make the 
final disposition of this proceeding for VA.

In December 2004, the Board remanded this case to the RO for 
due process development.  Thereafter, the case was returned 
to the Board for further appellate action.

In June 2005, for good cause shown, namely the veteran's 
advanced age, the undersigned granted the veteran's motion 
for advancement of his case on the Board's docket.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2004).

During the course of the appeal, the veteran raised 
contentions to the effect that he was entitled to a 
retroactive effective date of August 1952, for the award of 
service connection for the residuals of shell fragment wounds 
of the right hand.  To that end, his representative contends 
that there was clear and unmistakable error (CUE) in the RO's 
rating decision of March 1953, for failure to grant service 
connection for that disability.  Accordingly, he maintains 
that such rating action should be reversed or revised.  
38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2004).  
Indeed, the veteran furnished extensive testimony on these 
issues in July 2003, in conjunction with the current appeal.  
Further, at the hearing the veteran's representative duly 
noted that the March 2001 rating decision did not adequately 
address CUE in relation to the right hand (see transcript, 
page 4).  (The Board notes that prior to the March 2001 
rating decision, which addresses CUE in relation to numerous 
other disabilities, the veteran did not specifically allege 
CUE in relation to the right hand.)  

In any case, the issue of an earlier effective date for the 
grant of service connection for the residuals of shell 
fragment wounds of the right hand, to include the issue of 
whether there was CUE in the March 1953 rating decision, has 
not formally been developed for appellate purposes.  
Therefore, the Board has no jurisdiction over the claim and 
it will not be considered below.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R. § 20.101 (2004).  However, the Board refers 
the claim to the RO for appropriate action.  

The Board likewise refers to the RO for further appropriate 
consideration the issues of entitlement to an increased 
rating for residuals of shrapnel wounds to the right thigh 
and groin area and entitlement to increased retroactive 
disability compensation benefits for his dependent spouse.  
As noted in the December 2004 Board remand, these issues were 
raised during the veteran's personal hearing and in 
statements dated in November 2002 and December 2002, and they 
are not in proper appellate status.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the earlier effective date claim decided herein, 
explained to him who was responsible for submitting such 
evidence, and obtained and fully developed all other evidence 
necessary for an equitable disposition of the claim.

2.  On September 16, 1997, the RO received the veteran's 
claim of entitlement to a compensable rating for his service-
connected right hand disability.  

3.  In an April 1998 rating decision, the RO granted a 10 
percent rating, effective September 16, 1997, for the 
service-connected residuals of a shell fragment wound of the 
right hand with traumatic arthritis of the right thumb 
(formerly characterized as the residuals of shell fragment 
wounds of the right index finger); in a March 2001 rating 
decision, the RO confirmed the assignments of a 10 percent 
rating and an effective date of September 16, 1997, for the 
right hand disability.

4.  There is no competent evidence of complaints or clinical 
findings, dated between September 16, 1996 and September 16, 
1997, relative to the veteran's service-connected residuals 
of shell fragment wounds of the right hand.


CONCLUSION OF LAW

The criteria for an effective date prior to September 16, 
1997, for the assignment of a 10 percent rating for the 
residuals of shell fragment wounds of the right hand with 
traumatic arthritis of the right thumb have not been met.  
38 U.S.C.A. § 5103, 5103A, 5110 (a)-(b)(2) (West 2002); 
38 C.F.R. § 3.159, 3.400 (o) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must ensure that the VA has met its statutory 
duties to notify and assist the veteran in the development of 
his claim of entitlement to an effective date prior to 
September 16, 1997, for the assignment of a 10 percent rating 
for his service-connected right hand disability.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and to assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim decided 
herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to Notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not ipso facto error to provide remedial 
notice after such initial decision.  See Pelegrini, 
18 Vet. App. at 115, 119-120.

In the instant case, VCAA notice was sent to the veteran 
following the RO rating decision in March 2001.  At any rate, 
as explained herein below, the VCAA notice complied with the 
requirements of the VCAA as interpreted by the Court in 
Pelegrini II.  The Board finds that the timing of the VCAA 
notice is not prejudicial to the veteran because it was sent 
prior to the transfer of the case to the Board for appellate 
consideration in August 2005, and the veteran was offered 
ample opportunity to present evidence or argument in support 
of his appeal.  Accordingly, the Board will proceed to 
adjudicate this claim.  

In the VCAA notice sent to the veteran in December 2004, the 
RO advised the veteran of what was required to prevail on his 
earlier effective date claim, what specifically VA had done 
and would do to assist in that claim, and what information 
and evidence the veteran was expected to furnish.  The RO 
specifically informed the veteran that VA would assist him in 
obtaining records from private and Federal government 
facilities such as VA, if properly identified, but that the 
veteran had to provide both identifying information and a 
signed release for VA to obtain private records on his 
behalf.  The RO also requested the veteran to furnish any 
pertinent evidence in his possession that had not been 
considered.  

Further, the veteran was issued a statement of the case in 
July 2002 setting forth the general requirements of 
applicable law pertaining to earlier effective date claims, 
and informing the veteran of the reasons for its 
determination and the evidence it had considered in its 
decision.  The general advisements were reiterated in the 
supplemental statement of the case issued in July 2005.  The 
statement of the case and the supplemental statement of the 
case also contained the regulations promulgated in light of 
the VCAA and the United States Code cites relevant to the 
VCAA.  Further, the statement of the case and supplemental 
statements of the case provided the veteran opportunity to 
identify or submit any evidence he wished to be considered in 
connection with his appeal.  As such, through these 
documents, the RO informed the veteran of the information and 
evidence needed to substantiate his claim.  See 38 U.S.C.A. 
§§ 5102, 5103.  

In sum, through the VCAA notice, statement of the case, and 
supplemental statement of the case - all taken together - the 
RO has sufficiently informed the veteran of the information 
or evidence needed to substantiate his earlier effective date 
claim, and the parties responsible for obtaining that 
evidence.  With regard to notification, all the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
due process in regard to notification has been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2003) (harmless error).  In this case, based on the 
information the RO has provided to the veteran, as referenced 
above, VA has satisfied its obligation to notify.  

B.  Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  38 U.S.C.A.§ 
5103A (a), (b) and (c).  The veteran was afforded the 
opportunity to testify at a personal hearing before the 
undersigned in July 2003.  The veteran has not identified any 
VA or private records for the RO to obtain on his behalf.  
The following evidence has been received in support of the 
veteran's appeal:  the veteran's service medical records; 
reports of examinations performed by the VA in February 1953, 
January 1988, January 1990, June 1991, September 1993, 
February and October 1994, and October 1997; records 
reflecting the veteran's treatment by the VA from November 
1987 through December 1997; and the transcript of the 
veteran's July 2003 hearing.  The veteran has not identified 
any additionally available evidence for consideration in his 
appeal.  Further, given the nature of the earlier effective 
date issue on appeal, which is largely based on the 
historical record, additional medical inquiry is not only 
unnecessary but pointless; it is difficult to identify what 
additional assistance VA could lend to the veteran to 
substantiate such claim.  Accordingly, the Board finds that 
there is no prejudice to the veteran in proceeding to 
adjudicate the claim.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Earlier Effective Date Claim

By a rating action in May 1992, the RO granted the veteran's 
claim of entitlement to service connection for the residuals 
of shell fragment wounds of the right index finger.  A 
noncompensable rating was assigned, effective February 29, 
1992.  The veteran was notified of that decision, as well as 
his appellate rights; however, a notice of disagreement was 
not received with which to initiate the appellate process.  
Therefore, that decision became final under the law and 
regulations then in effect.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. § 20.1103 (1992).  

On September 16, 1997, the RO received the veteran's claim 
for a compensable rating for his service-connected right hand 
disability.  By a rating action in April 1998, the RO granted 
the veteran's claim of entitlement to a compensable (10 
percent) rating for his service-connected right hand 
disability.  In so doing, the RO recharacterized that 
disability as residuals of shell fragment wounds of the right 
hand with traumatic arthritis of the right thumb.  The 10 
percent rating became effective September 16, 1997.  This 
decision was re-evaluated by the RO in a March 2001 rating 
decision, which determined that service connection was 
properly established for the right hand disability and that 
the condition was properly evaluated as 10 percent disabling 
effective from September 16, 1997.   

The veteran now contends that an earlier effective date is 
warranted.  

Generally, the effective date of an award of increased 
compensation for service-connected disability shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  There is an 
exception in that the effective date may the earliest date as 
of which it is ascertainable that an increase in disability 
has occurred, provided that the application therefor is 
received within one year from such date.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

During his hearing in July 2003, the veteran testified that 
he still had shrapnel embedded in the upper part of his right 
thumb and that just touching the area could cause him to drop 
objects he was holding.  He further testified that such 
symptoms had, essentially, been present since his discharge 
from service.  Therefore, he maintained that the 10 percent 
rating for his right hand disability should have become 
effective prior to September 16, 1997.  In effect, he argued 
that he was entitled to disability compensation for his right 
hand retroactive to the time of his discharge from service in 
1952.  

The veteran's testimony notwithstanding, there is absolutely 
no competent evidence on file showing any complaints or 
clinical findings of right hand disability during the year 
prior to September 16, 1997.  Moreover, there is no evidence 
that the RO received a formal or informal claim for an 
increased rating for that disorder at any time between the 
May 1992 rating decision, which initially granted service 
connection for the veteran's right hand disability, and 
September 16, 1997.  38 U.S.C.A. § 5101(a) (West 2002); 
38 C.F.R. § 3.151, 3.155 (2004).  Absent such evidence, there 
is simply no basis to assign a compensable rating for the 
veteran's right hand disability prior to September 16, 1997.  
Accordingly, the currently assigned effective date for the 10 
percent rating is proper.  


ORDER

Entitlement to an effective date prior to September 16, 1997, 
for the assignment of a 10 percent rating for the residuals 
of shell fragment wounds of the right hand with traumatic 
arthritis of the right thumb is denied.



	                        
____________________________________________
	Debbie A. Riffe
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


